DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 and 52 are pending.

Sequence Compliance
Applicants' 12/7/21 reply to the Notice to Comply with Sequence Disclosure Requirements mailed on 10/7/21 is sufficient to comply with the requirements for sequence listings. The sequence listing and amendment to enter such into the specification filed on 12/7/21 have been entered.

Election/Restrictions
The election of "anti-CTLA4 antibody" as the species of antibody in the reply filed on 9/7/21 is acknowledged. The elected species reads on each pending claim. 
Claims 1-14 and 52 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed generically to any engineered T-cell modulating molecules. A new title is required that is clearly indicative of the invention to which the claims are directed; e.g., "POLYPEPTIDE LINKING THE EXTRACELLULAR DOMAIN OF ICOS-L TO THE PENTAMERIZATION DOMAIN OF COMP". Appropriate correction is required.

Claim Objections
Claims 1-14 and 52 are objected to because of the following informalities:
In each of independent claims 1, 4, 6, 10 and 11, the abbreviation "ICOS-L" should be accompanied by the full terminology the first time it is used in a series of claims; i.e., "inducible costimulatory ligand (ICOS-L)"; see ¶ 2, published application.
In claim 10, line 7, "- a host cell" should be "a host cell". Compare with the beginning of  lines 2 and 17, which are not preceded by a hyphen.
In claim 11, line 10, "effector T-cells" should be singular; i.e., "effector T-cell".
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitations "the effector T-cells:regulatory T-cell ratio" and "the tumor microenvironment" in lines 10-11. There is insufficient antecedent basis for these limitations in the claim. Specifically, claim 11 is an independent claim, and there is no earlier recitation in the claim of such a ratio or tumor microenvironment to provide antecedent basis for the recitation in lines 10-11.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are product claims that include a recombinant polypeptide comprising two parts derived from different proteins (claims 4 and 5); a pentamer of said polypeptide (claims 1-3); a nucleic acid encoding said polypeptide (claim 6); an expression vector (claims 7 and 8) and host cell comprising said nucleic acid (claims 9 and 52); and a pharmaceutical composition comprising said polypeptide (claim 10). The two proteins from which the parts are derived are ICOS-L, or inducible costimulatory ligand, and COMP, or cartilage oligomeric matrix protein. 
The specification teaches that ICOSL-L, "is a co-stimulatory receptor which is upregulated by T-cell upon activation" and that binding of the ligand to its receptor, ICOS, "leads to increased T-cell proliferation and cytokine production" (¶ 212, published application). The specification further teaches that evidence indicates that such agonist activity can be used therapeutically in tumor treatment "as a synergistic therapeutic to established checkpoint blocking therapeutics (anti-PD-1 and anti-CTLA-4 monoclonal antibodies)" (¶ 212). The specification further teaches that the instant invention provides a "soluble ICOS agonist derived by pentamerization of the ICOS-L extracellular binding domain" (¶ 213). This was done by joining the ICOS-L extracellular domain to a pentamerization domain known in the prior art; specifically, the pentamerization domain of COMP, a domain "that spontaneously assembles into a bundle of 5 alpha-helices arranged in a parallel orientation and stabilized by disulphide bridges" (¶ 104). 
The specification provides an ICOS-L sequence of SEQ ID NO: 49, which is a 240 amino acid extracellular domain of the human version of the protein, and a COMP sequence of SEQ ID NO: 11, which is a sequence of 45 amino acids representing the pentamerization domain of the human version of the protein. The specification provide evidence that a fusion protein comprising SEQ ID NO: 49 and SEQ ID NO: 11, which forms a pentamer, "can readily bind to ICOS with high avidity to co-stimulate human T-cells", and "this co-stimulation in vivo can lead to an increase in anti-tumor activity when combined with checkpoint blockade (anti-PD-1 antibody) leading to reduced tumor burden" (¶ 227). The specification further provides evidence that the fusion protein binds to its receptor, ICOS, with 3-fold stronger affinity than that of a dimeric version of the protein made by fusion with an Fc region of an antibody (¶ 218). Such provides a written description of a polypeptide comprising SEQ ID NO: 49 and SEQ ID NO: 11 and having functionality in form pentamers and stimulating T-cell activity.
However, the claims are not limited to polypeptides comprising sequences identical to SEQ ID NO: 49 and SEQ ID NO: 11, but instead specifically recite that each portion of the polypeptide encompasses sequences having "substantial similarity" to each of SEQ ID NO: 49 or SEQ ID NO: 11. The specification provides a definition of the term "substantial similarity" in ¶ 108 (published application), teaching that "[b]y "substantial similarity" in sequence, we mean sequences that are identical to or variants of the sequences provided herein, and encompass, or encode for a polypeptide that encompasses, the biological activity described herein". This definition encompasses "variants" with any number of changes to the reference amino acid sequence, without limit, and that still retain the required biological activity; i.e., forming pentamers (SEQ ID NO: 11) or having T-cell stimulatory activity (SEQ ID NO: 49). The specification further provides examples of such variants, teaching that variant polypeptides including "at least 75%" to "at least 99% or more" identity to one of the reference sequences. This indicates that the invention includes, at least, variants with changes of up to 25% of each portion of the polypeptide, which with respect to SEQ ID NO: 49 is up to 62 amino acid changes in the 240 amino acid sequence, and with respect to SEQ ID NO: 11 is up to 11 amino acid changes in the 45 amino acid sequence. It is noted that while independent claim 4 does not specifically recite that the polypeptide possesses T-cell stimulatory activity, it does require "substantial similarity", and the definition of such in the specification (cited above), requires that the variants possess biological activity, and thus written description of this claim requires a description of variants encompassed by the claims that retains the biological activity of the reference polypeptide.
The prior art appreciates that "Mutations … are generally destabilizing, and can reduce protein … fitness" and "In general, more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation" (pg 602 of Tokuriki et al, 2009, Current Opinion in Structural Biology. 19: 596-604). The art published in the same year to which the instant application claims priority to (2016), appreciates that "the range of possible SNV [single nucleotide variation] effects at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge" (pg 18 of Bhattacharya et al, 2017. Plos One. 12(3): e0171355, pages 1-22 as printed). Thus, knowledge of the sequences of SEQ ID NO: 45 and 11 alone is not sufficient for the skilled artisan at the time of the effective filing date to predict which mutations in which these sequences will result in a fusion protein that retains functionality in forming pentamers (SEQ ID NO: 11) and/or having T-cell stimulatory activity (SEQ ID NO: 45). Furthermore, the specification does not provide a description of such variants that retain such functionality that corresponds in scope to the breadth which is encompassed by the claims.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides having substantial similarity to the reference sequences, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only: 
a recombinant polypeptide comprising the amino acid sequence of SEQ ID NO: 49 (the extracellular domain of ICOS-L) linked to a polypeptide comprising the amino acid sequence of SEQ ID NO: 11 (the pentamerization domain of cartilage oligomeric matrix protein (COMP)); 
a pentamerized polypeptide having T-cell stimulatory activity comprising five monomers of said recombinant polypeptide; 
a nucleic acid comprising a nucleic acid encoding the amino acid sequence of SEQ ID NO: 49 (the extracellular domain of ICOS-L) operably linked to a nucleic acid encoding a polypeptide comprising the amino acid sequence of SEQ ID NO: 11 (the pentamerization domain of cartilage oligomeric matrix protein (COMP)); and
a pharmaceutical composition comprising either said recombinant polypeptide, or a host cell comprising said nucleic acid, or said pentamerized polypeptide, and a pharmaceutically acceptable carrier, diluent, or excipient;
but not the full scope of the claim meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swanson et al, U.S. Patent Application Publication 20170320959, published 11/9/17, filed 4/14/17, and claiming priority to 4/15/16, and further in view of Terskikh et al, U.S. Patent Application Publication 20100105876, published 4/29/10. The earliest date to which the instant application claims priority is 3/29/17.
The rejection is set forth in this order: claims 4, 5, 1-3, 6-9, 52, and 10-14.
Claim 4 is an independent claim that encompasses a recombinant polypeptide comprising a polypeptide having substantial similarity to the extracellular domain of ICOS-L (SEQ ID NO: 49) linked to a polypeptide having substantial similarity to a pentamerization domain of COMP (SEQ ID NO: 11). The specification provides a definition of the term "substantial similarity" in ¶ 108 (published application), teaching that "[b]y "substantial similarity" in sequence, we mean sequences that are identical to or variants of the sequences provided herein, and encompass, or encode for a polypeptide that encompasses, the biological activity described herein".
Swanson teaches "Fc fusion proteins containing an ECD of ICOSL with at least affinity-modified domain (e.g., variant ICOSL ECD-Fc)" (¶ 626); as such, Swanson teaches a recombinant polypeptide having substantial similarity to the extracellular domain of ICOS-L linked to an Fc polypeptide. Swanson further teaches that the ICOSL polypeptides of the invention can be "linked to a multimerization domain, optionally a dimeric polypeptide" that is an Fc domain (¶ 29), and further, in the section titled "Soluble Protein" (beginning at ¶ 212), that ICOSL polypeptides comprising ECDs include "monomeric, dimeric, and higher order (e.g., 3, 4, 5 or more) multimeric proteins" (¶ 215). While Swanson teaches a polypeptide comprising an ECD of ICOSL in a form that forms multimers comprising five copies of the protein, Swanson does not teach the ECD of ICOS-L linked to the pentamerization domain of COMP. 
Terskikh teaches a "type of high avidity binding molecule" that is "constructed by harnessing the effect of multivalent interaction"; specifically by fusion with a domain of COMP resulting in "a pentameric multivalent binding molecule" (¶ 2). Terskikh teaches that the "COMP domain can be used generally for oligomerization of compounds bounds thereto" as "[i]t is a general method for the oligomerization of peptides" (¶ 3). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make the suggested higher order multimers comprising the ECD of ICOSL suggested by Swanson by fusing said ECD to the pentamerization domain of COMP as taught by Terskikh. The person of ordinary skill in the art would have been motivated to make such a fusion protein because Swanson suggests making multimeric proteins comprising five copies of ICOSL but does not teach a specific partner for making such, and Terskikh provides a means for doing so. The person of ordinary skill in the art would have had a reasonable expectation of success because Terskikh teaches that use of COMP as a fusion partner is generally applicable to making multimers of any peptide of interest. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5 limits the polypeptide of claim 4 to one that is in a soluble form. The ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 is a soluble protein, and thus also meets the limitations of claim 4. 
	Claim 1 encompasses a pentamerized polypeptide having T-cell stimulatory activity comprising five monomers, each comprising a polypeptide having the same limitations as claim 4, described above. The ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 forms a pentamer as taught by Terskikh. Swanson further teaches that the ICOSL polypeptides of the invention have T-cell costimulatory activity; e.g., as taught at ¶ 82; "the provided variant ICOSL polypeptides modulate Terskikh cell activation with costimulatory signaling molecules". As such, the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 also meets the limitations of claim 1 in pentamerized form.
	Claim 2 limits the pentamerized polypeptide of claim 1 to one wherein it is in a soluble form. The ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 is a soluble protein, and thus the pentamers of such would also be soluble, and thus meet the limitations of claim 2.
	Claim 3 limits the pentamerized polypeptide of claim 1 to one that has increased T-cell stimulatory activity. Swanson further teaches that the variant ICOSL polypeptides of the invention includes those with increased activity; e.g. at ¶ 86. As such, the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 also meets the limitations of claim 3 in pentamerized form.
Claim 6 is an independent claim directed to a recombinant nucleic acid comprising two operably linked nucleic acids: (1) a nucleic acid having substantial similarity to one encoding the extracellular domain of ICOS-L (SEQ ID NO: 49) and (2) a nucleic acid having substantial similarity to one encoding a pentamerization domain of COMP (SEQ ID NO: 11). Swanson further teaches that "provided herein is a nucleic acid molecule encoding a variant ICOSL according to any one of the provided embodiments". As such, it would have further been obvious to make a nucleic acid encoding the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4, in order to make the encoded protein, and such a nucleic acid would meet the limitations of claim 6.
	Claim 7 is directed to an expression vector comprising the recombinant nucleic acid of claim 6. Swanson further teaches "a vector comprising the nucleic acid of any one of the provided embodiments. In some embodiments, the vector is an expression vector" (¶ 40). As such, it would have further been obvious to make an expression vector comprising a nucleic acid encoding the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4, in order to make the encoded protein, and such a vector would meet the limitations of claim 7.
	Claim 8 limits the vector of claim 7 to one further comprising "at least one control sequence", a term that encompasses a promoter. Swanson further teaches that expression vectors of the invention will include promoters (¶ 139). As such it would have further been obvious to make an expression vector comprising a nucleic acid encoding the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 and a control sequence; e.g., promoter, in order to make the encoded protein, and such a vector would meet the limitations of claim 8.
	Claims 9 and 52 are directed to a host cell comprising the expression vector of claim 7 (claim 9) or the expression vector of claim 8 (claim 52). Swanson further teaches a method of producing polypeptides of the invention by introducing a "vector  according to any one of the provided embodiments into a host cell under conditions to express the protein in the cell". As such it would have further been obvious to make a host cell comprising an expression vector comprising a nucleic acid encoding the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 and a control sequence; e.g., promoter, in order to make the encoded protein, and such a vector would meet the limitations of each of claims 9 and 52.
Claim 10 encompasses a pharmaceutical composition comprising a polypeptide having the same limitations as one of claim 4, and a pharmaceutically acceptable carrier, diluent, or excipient. Swanson further teaches a pharmaceutical composition comprising an ICOSL polypeptide "according to any one of the provided embodiments" and a pharmaceutically acceptable excipient (¶ 49). As such it would have further been obvious to make a pharmaceutical composition comprising the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 and pharmaceutically acceptable excipient, and such a composition would meet the limitations of claim 10.
Claim 11 is an independent claim directed to a method of eliciting a biological response in an individual in need thereof comprising administering to the individual a therapeutically effective amount of a fusion polypeptide comprising ICOS-L comprising SEQ ID NO: 49 and a COMP comprising SEQ ID NO: 11, and wherein the biological response is stimulation of T-cell activation. As described above for claims 1 and 3, Swanson further teaches that the ICOS-L polypeptide has activity in increasing T-cell activation. Swanson further teaches that a pharmaceutical composition comprising the ICOSL polypeptides of the invention can be used to treat cancer (¶ 414; 415). As such, it would have further been obvious to administer a pharmaceutical composition comprising the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 and a pharmaceutically acceptable excipient, and such an administration would meet the limitations of the method of claim 11, as it would result in stimulation of T-cell activation.
Claim 12 limits the method of claim 11 to one wherein the polypeptide is administered in combination with a checkpoint blocking molecule. Swanson further teaches that the pharmaceutical composition of the invention can be administered in combination therapy with an anticancer agent selected from a group including an immune checkpoint inhibitor (¶ 419), which meets the limitations of a checkpoint blocking molecule. As such, it would have further been obvious to administer a pharmaceutical composition comprising the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 and a pharmaceutically acceptable excipient and in combination with an immune checkpoint inhibitor, and such an administration would meet the limitations of the method of claim 12.
Claims 13 and 14 encompass a method of claim 12 wherein the fusion polypeptide is administered simultaneously with the checkpoint blocking molecule (claim 13) or wherein the checkpoint blocking molecule is an anti-CTLA4 antibody (claim 14). Swanson further teaches that ICOSL polypeptides of the invention can be conjugated to other therapeutics, a group including Ipilimumab (¶ 291), which is an anti-CTLA4 antibody. Such conjugation would result in the two therapeutics being administered simultaneously. As such, it would have further been obvious to administer a pharmaceutical composition comprising the ICOSL-COMP fusion protein obvious over the teachings of Swanson in view of Terskikh described above for claim 4 and pharmaceutically acceptable excipient and wherein the fusion protein is conjugated to Ipilimumab, and such an administration would meet the limitations of the method of each of claims 13 and 14.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646